DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 the closest available prior art (US 2016/0006919 A1 to Aoyama) discloses an image pickup apparatus including an image sensor and configured to display a live view of images on a display unit (paragraph 54), the image pickup apparatus comprising: at least one processor or circuit configured to perform the operations of the following units (paragraph 41-42 and 51): detection unit configured to perform a flicker detection operation to detect flicker based on a plurality of images captured by the image sensor at predetermined intervals (paragraph 58 and 81); and control unit configured to control the image sensor based on flicker information detected by the detection unit (paragraph 75, 104 and 107), wherein the detection unit is configured to perform first detection of the flicker detection operation at a time that is different from a time at which an image pickup preparation instruction is received and different from a time at which an image pickup instruction is received whilst live view images are displayed on the display unit (paragraph 54), and wherein, in the case that a flicker is detected in the first detection, the control unit is configured to control exposure of the image sensor in a charge accumulation period to reduce an influence of the flicker for live view display on the display unit after the first detection (paragraph 54 and 
However, the prior art does not teach or fairly suggest the apparatus as discussed above comprising a second operation member operable manually by the user to instruct to start a flicker detection operation; and wherein the detection unit is configured to perform first detection of the flicker detection operation at a time that is different from a time at which the image pickup preparation instruction is received and different from a time at which the image pickup instruction is received in a case that the user performs an operation on the second operation member whilst live view images are displayed on the display unit, wherein the detection unit is configured to perform second detection of the flicker detection operation in a case that the user performs an operation on the second operation member whilst live view images are displayed on the display unit.
Claims 2-8 are allowable for at least the reason that they depend from claim 1.
Claims 9-10 are allowable for similar reasons as claim 1 as they are corresponding method and program claims to that of apparatus claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0289190 A1 to Kunishige et al discloses controlling flicker in a live view mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

November 4, 2021